Judgment, Supreme Court, Bronx County (Edgar G. Walker, J.), rendered November 15, 2011, convicting defendant, after a nonjury trial, of assault in the second degree, menacing in the second degree and criminal possession of a weapon in the fourth degree, and sentencing him to an aggregate term of six months concurrent with five years’ probation, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations. The evidence supports inferences that defendant used a dangerous instrument, and that he had the intent to injure the victim. Concur — Mazzarelli, J.E, Sweeny, Moskowitz, Freedman and Clark, JJ.